DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 12/28/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 12/28/2020. As directed by the amendment: Claim 1 has been amended, claims 3-6, 8-9, 11, and 16-20 have been cancelled, and no claims are new. Thus, claims 1-2, 7, 10, 12-15, and 21-31 are presently pending in the application.

Response to Arguments
Applicant’s amendments to claim 1”the blocking member being configured to permit a substance passing through the proximal end of the expandable member to be delivered through the delivery opening and to flow without interference out of the substance delivery apparatus in the distal direction and to prevent the substance from flowing past the expandable member in the 
Claim Objections
Claim 25 is objected to because of the following informalities: Claim 25 depend on claim claim 5, and claim 5 is canceled. Claim 5 is interpreted to depend on claim 1 for the purpose of examination. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 12, 15, 23, 25, and 29-31 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Leonard (US 2009/0105642).
Regarding Claim 1, Leonard discloses a medical instrument comprising: a substance delivery apparatus including: a needle (outer sheath (17); Fig.1); an expandable member (Detail A; see below) enabled to extend distally beyond a distal end of the needle (the proximal frame (13) extends beyond the distal end of the outer sheath (17) as seen in Fig.2), the expandable member (Detail A) supporting a plurality of fingers (proximal frame (13)) configured to extend from a proximal end of the expandable member to a distal end of the expandable member (the proximal frame (13) extend from the proximal end to the distal end of to define a delivery opening (Detail B; see below), the plurality of fingers (13) being further configured to expand in response to the expandable member (Detail A) being moved in a distal direction beyond the distal end of the needle (17) (the proximal frame (13) expand when the expandable member (Detail A) move in the distal direction beyond the distal end of the outer sheath (17) as seen in Fig.2) and configured to collapse in response to the expandable member being moved in a proximal direction into the needle (the proximal frame (13) collapse when the expandable member (Detail A) move in the proximal direction into the outer sheath (17) as seen in Fig.1); a tubular member (inner member (16)) in fluid communication with a substance source (port (21)) and having a distal end fluidly coupled to the proximal end of the expandable member (the distal end of the inner member (16) is coupled fluidly to the proximal end of the expandable member (Detail A) as seen in Fig.1) and configured to deliver the substance from the substance source through the proximal end of the expandable member (the inner member (16) delivers substance from port (21) through the proximal end of the expandable member (Detail A) to agent delivery port (19)); and a blocking member (Detail C; see below) that covers a portion of the expandable member (Fig.2), the blocking member being configured to permit a substance passing through the proximal end of the expandable member to be delivered through the delivery opening (the blocking member (Detail B) permit a substance to pass through the proximal end of the expandable member (Detail A) via agent delivery lumen (12) to be delivered through the delivery opening (Detail B)) and to flow without interference out of the substance delivery apparatus in the distal direction and to prevent the substance from flowing past the expandable member in the proximal direction (the substance is delivered without interference through the delivery opening (Detail B) at the distal end of the 
    PNG
    media_image1.png
    284
    382
    media_image1.png
    Greyscale
delivered is located at and beyond the distal end of the expandable member (Detail A)).







    PNG
    media_image2.png
    357
    343
    media_image2.png
    Greyscale








Regarding Claim 7, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) is flexible (A variety of suitable polymeric materials can be used to form the membrane 15 including polyurethanes, copolyamides such as polyether block amide (PEBAX) and styrenic block copolymers such as SYNPRENE, and a presently preferred membrane 15 is a polyurethane; parag. [0041], lines 2-5).
the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) is located at a portion of the expandable member (the blocking member (Detail C) is located at the distal portion of the expandable member (Detail A) as seen in Figs.1-2).
Regarding Claim 12, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) is configured to expand (Fig.2) and collapse (Fig.1) with the fingers as the fingers expand and collapse (the membrane (Detail C) expands and collapses when the proximal frame (13) collapses and expands as seen in Figs.1-2).
Regarding Claim 15, Leonard discloses the medical instrument of claim 1, and further discloses wherein the expandable member (Detail A) is in a first state at times the expandable member is not extended beyond the distal end of the needle (17) (Fig.1) and is in a second state at times at least a portion of the expandable member is extended beyond the distal end of the needle (Fig. 2).
Regarding Claim 23, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) is disposed around a circumference or perimeter of the expandable member (Detail A) (the blocking member (Detail C) is disposed around the circumference of the distal end of the expandable member (Detail A)).
Regarding Claim 25, Leonard discloses the medical instrument according to claim 5, wherein the blocking member has a length that is substantially the same as a length of the distal portion of the expandable member through which the substance is expelled (the blocking member (Detail C) is located at the distal portion of the expandable member (Detail A), .
Regarding Claim 29, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) comprises a plastic, rubber, or elastic material (A variety of suitable polymeric materials can be used to form the membrane 15 including polyurethanes, copolyamides such as polyether block amide (PEBAX) and styrenic block copolymers such as SYNPRENE, and a presently preferred membrane 15 is a polyurethane; parag. [0041], lines 2-5) (the as polyether block amide is a thermoplastic elastomer).
Regarding Claim 30, Leonard discloses the medical instrument according to claim 1, and further discloses wherein a distal end of the medical instrument comprises a wire collector (annular distal skirt section (23); Fig.3).
Regarding Claim 31, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the substance is a medicine, anesthetic, drug, protein, hormone, medicine or mendicant, paste, fluid, therapy fluid, saline, alcohol, ethanol, or a combination thereof (Suitable therapeutic agents include, but are not limited to, thrombolytic drugs, anti-inflammatory drugs, anti-proliferative drugs, drugs restoring and/or preserving endothelial function, and the like. A variety of bioactive agents can be used including but not limited to peptides, proteins, oligonucleotides, cells, and the like; parag. [0043], lines 8-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13-14, 21-22, , and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2009/0105642); in view of Cox (US 9216271).
Regarding Claim 2, Leonard discloses the medical instrument according to claim 1, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) is a flexible sleeve (A variety of suitable polymeric materials can be used to form the membrane 15 including polyurethanes, copolyamides such as polyether block amide (PEBAX) and styrenic block copolymers such as SYNPRENE, and a presently preferred membrane 15 is a polyurethane; parag. [0041], lines 2-5).
Leonard does not appear to disclose the blocking member is disposed over the proximal portion of the expandable member.
Cox teaches it was known in the art to have a proximal blocking member (Detail I; see below) located on the proximal end of the expandable member (Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have a blocking member disposed at the proximal end of the expandable member in order 

    PNG
    media_image3.png
    317
    845
    media_image3.png
    Greyscale







Regarding Claim 13, Leonard discloses all of the limitations claim 12 above.
Leonard does not appear to disclose the proximal end of the blocking member is attached to the distal end of tubular member.
Cox teaches it was known in the art to have a proximal blocking member (Detail I) attached to the distal end of the neck member (132; Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the distal end of the tubular member in order to directly connect the blocking member with the tubular member to enhance fluid flow (without interference) between the components.
Regarding Claim 14, Leonard discloses all of the limitations claim 12 above.
Leonard does not appear to disclose the proximal end of the blocking member is attached to the inner portion of the needle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the inner portion of the needle in order to directly connect the blocking member with the needle to enhance its movement distally away from the needle.
Regarding Claim 21, Leonard discloses all of the limitations of claim 1 above.
Leonard does not appear to disclose the proximal end of the blocking member is attached to the distal end of tubular member.
Cox teaches it was known in the art to have a proximal blocking member (Detail I) attached to the distal end of the neck member (132; Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the distal end of the tubular member in order to directly connect the blocking member with the tubular member to enhance fluid flow (without interference) between the components.
Regarding Claim 22, Leonard discloses all of the limitations claim 1 above.
Leonard does not appear to disclose the proximal end of the blocking member is attached to the inner portion of the needle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have the proximal end of the blocking member attached to the inner portion of the needle in order to directly connect the blocking member with the needle to enhance its movement distally away from the needle.
Regarding Claim 24, Leonard discloses the medical instrument according to claim 23, and further discloses wherein the blocking member (Detail C) (the blocking member is part of membrane (15) that is located on the proximal frame (13)) is a flexible sleeve (A variety of suitable polymeric materials can be used to form the membrane 15 including polyurethanes, copolyamides such as polyether block amide (PEBAX) and styrenic block copolymers such as SYNPRENE, and a presently preferred membrane 15 is a polyurethane; parag. [0041], lines 2-5).
Leonard does not appear to disclose the blocking member is disposed over the proximal portion of the expandable member.
Cox teaches it was known in the art to have a proximal blocking member (Detail I; see below) located on the proximal end of the expandable member (Fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Leonard modified to incorporate the teachings of Cox to have a blocking member disposed at the proximal end of the expandable member in order to directly couple the blocking member with the other components (needle, tubular member…) of the substance delivery device.

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 26 would be allowable for disclosing a second blocking member located at the distal end of the blocking member.
Leonard discloses one blocking member disposed on the distal end of the medical instrument.
Leonard does not appear to disclose a second blocking member disposed at the distal end of the blocking member that comprise plurality of apertures.
Claims 27-28 would be allowable because they depend on claim 26.
However, it would be improper hindsight to modify Leonard to modify the medical instrument to have a second blocking member located at the distal end of the blocking member this would change the principle mode of operation of the device in Leonard.
Therefore, the features in claim 26-28 are considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783